DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species III (claims 1-3, 5-11, and 13-18) in the reply filed on 09/27/2022 is acknowledged. Claims 4 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.

Specification
3.	The disclosure is objected to because of the following informalities: 
- Paragraph [0049] of the Specification states “a flow blocker preventing the exhaust gas from entering the mixing chamber through the one end of the mixing chamber, or example, from the above introduction” (emphasis added). The specification should be amended such that it reads –for example—instead of “or example”. 
Appropriate correction is required.

Claim Objections
4.	Claims 1, 8-9, and 16 are objected to because of the following informalities:  

Regarding Claim 1
Line 7 recites the language “the circumferential direction”. The claim language should be amended such that it reads –a circumferential direction—

Regarding Claim 8
Lines 3-4 recite the language “the first section extends from its one end on the side wall of the shell to its the other end connected to the second section” (emphasis added). For purposes of clarity the claim language should be amended such that it reads –the first section extends from a first end of the first section on the side wall of the shell to a second end of the first section connected to the second section—or something similar.
Lines 4-5 recite the language “the third section extends from its one end on the second section to its the other end on the side wall of the shell” (emphasis added). For purposes of clarity the claim language should be amended such that it reads –the third section extends from  a first end of the third section on the second section to a second end of the third section on the side wall of the shell—or something similar. 

Regarding Claim 9
Line 7 recites the language “the circumferential direction”. The claim language should be amended such that it reads –a circumferential direction—

Regarding Claim 16
Lines 3-4 recite the language “the first section extends from its one end on the side wall of the shell to its the other end connected to the second section” (emphasis added). For purposes of clarity the claim language should be amended such that it reads –the first section extends from a first end of the first section on the side wall of the shell to a second end of the first section connected to the second section—or something similar.
Lines 4-5 recite the language “the third section extends from its one end on the second section to its the other end on the side wall of the shell” (emphasis added). For purposes of clarity the claim language should be amended such that it reads –the third section extends from  a first end of the third section on the second section to a second end of the third section on the side wall of the shell—or something similar. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Line 6 recites the limitation “the side wall of the swirling body”. There is insufficient antecedent basis for this limitation in the claim.
Lines 7-8 recite the limitation “the second opening”. However, the claim had previously disclosed “a plurality of second openings”. Therefore, it is unclear if only a single second opening comprises a swirling component, or if each of the plurality of second openings is mounted with a swirling component. 

Regarding Claim 2
Line 2 recites the limitation "the smaller end of the swirling cone". There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 3
Line 1 recites the limitation “the axial direction”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 5
Line 3 recites the limitation “the radial size of the third opening”. There is insufficient antecedent basis for this limitation in the claim.
Lines 3-4 recite the limitation “the radial size of the one end of the swirling body”. There is insufficient antecedent basis for this limitation in the claim.
Lines 4-5 recite the limitation “the radial gap between the third opening and the swirling body”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 6
Line 3 recites the limitation “the exhaust gas flow rate of each second opening”. There is insufficient antecedent basis for this limitation in the claim.
Line 4 recites the limitation “the exhaust gas flow rate of the first axial gap area”. There is insufficient antecedent basis for this limitation in the claim.
Lines 4-5 recite the limitation “the exhaust gas flow rate of a single second opening”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 7
Line 1 recites the limitation “the side wall of the shell”. There is insufficient antecedent basis for this limitation in the claim.
Line 2 recites the limitation “the inlet of the mixer”. There is insufficient antecedent basis for this limitation in the claim.
Lines 2-3 recite the limitation “the other bottom surface of the shell”. There is insufficient antecedent basis for this limitation in the claim.
Line 3 recites the limitation “the outlet”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 9
Lines 7-8 recite the limitation “the second opening”. However, the claim had previously disclosed “a plurality of second openings”. Therefore, it is unclear if only a single second opening comprises a swirling component, or if each of the plurality of second openings is mounted with a swirling component. 

Regarding Claim 10
Line 2 recites the limitation "the smaller end of the swirling cone". There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 11
Line 1 recites the limitation “the axial direction”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 13
Line 3 recites the limitation “the radial size of the third opening”. There is insufficient antecedent basis for this limitation in the claim.
Line 4 recites the limitation “the radial size of the one end of the swirling body”. There is insufficient antecedent basis for this limitation in the claim.
Lines 4-5 recite the limitation “the radial gap between the third opening and the swirling body”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 14
Lines 3-4 recites the limitation “the exhaust gas flow rate of each second opening”. There is insufficient antecedent basis for this limitation in the claim.
Line 4 recites the limitation “the exhaust gas flow rate of the first axial gap area”. There is insufficient antecedent basis for this limitation in the claim.
Line 5 recites the limitation “the exhaust gas flow rate of a single second opening”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 15
Lines 1-2 recite the limitation “the side wall of the shell”. There is insufficient antecedent basis for this limitation in the claim.
Line 2 recites the limitation “the inlet of the mixer”. There is insufficient antecedent basis for this limitation in the claim.
Line 3 recites the limitation “the other bottom surface of the shell”. There is insufficient antecedent basis for this limitation in the claim.
Line 3 recites the limitation “the outlet”. There is insufficient antecedent basis for this limitation in the claim.
Line 5 recites the limitation “the other end of the swirling body”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 18
Line 5 recites the limitation “the side wall”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claims 8 and 16-17
Claims 8 and 16-17 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang, US 2010/0005790.

Regarding Claim 18
Zhang discloses a mixing method, for mixing an exhaust gas and a reducing agent spray, the mixing method comprising: the reducing agent spray entering a mixing chamber (inside of conduit (22)) through one end of the mixing chamber (inside of conduit (22)) [reducing agent spray flow (34)] (Zhang, Figure 1); the exhaust gas forming a swirling flow on the side wall of the mixing chamber (inside of conduit (22)) and entering the mixing chamber form openings (24) of the side wall; a flow blocker (wall of conduit (22)) preventing the exhaust gas entering the mixing chamber (inside of conduit (22)) through the one end of the mixing chamber (inside of conduit (22)); and the reducing agent spray being mixed with the swirling exhaust gas in the mixing chamber (inside of conduit (22)) (Zhang, Figure 1). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-3, 7-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 2010/0005790, in view of Petry, US 2015/0135683, and further in view of Gehrlein et al., US 10,208,645.

Regarding Claim 1
Zhang discloses a mixer for use in a vehicle exhaust system, the mixer comprising: a shell (18), defining a first space (Zhang, Figure 1), wherein the shell (18) has a first opening (in wall (14)); a mounting seat (to fix (22)), mounted on the first opening (in wall (14)), for mounting a doser [while not shown in Figures, (22) is a reductant-introducing conduit and therefore must be provided with a doser (Zhang, [0028], Figure 1]; a swirling body (22), located in the first space (Zhang, Figure 1), wherein the swirling body (22) defines a mixing chamber (inside (22)), and the side wall of the swirling body (22) has a plurality of second openings (24) distributed along the circumferential direction (Zhang, Figure 1). 
However, Zhang does not disclose an axial gap between one end of the swirling body and the mounting seat, forming a first axial gap area, and a rib that encloses the first axial gap area in the circumferential direction. Petry teaches a mixer with a doser (2) and a swirling body (10) (wherein the swirling body (10) is a swirling cone (10)) with a mixing chamber (inside (10)), with an axial gap (15) between one end of the swirling body (10) and the mounted seat, forming a first axial gap area (Petry, Figure 2), and a rib (R, annotated Figure 2 of Petry below) that encloses the first axial gap area in the circumferential direction (Petry, annotated Figure 2 of Petry below). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang to include an axial gap between one end of the swirling body and the mounting seat, forming a first axial gap area, and a rib that encloses the first axial gap area in the circumferential direction as is taught by Petry as being well known in the art as a means of introducing reducing agent to a mixer. Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zhang so that there is an axial gap between one end of the swirling body and the mounting seat, forming a first axial gap area, and a rib that encloses the first axial gap area in the circumferential direction. One having ordinary skill in the art before the effective filing date of the claimed invention would have further been motivated to modify Zhang such that the swirling body is a swirling cone as is taught by Petry as being well known in the art in order to yield a flow of exhaust gas/reactant that is as uniform as possible. 
However, Zhang and Petry does not teach that the plurality of second openings are mounted with swirling components. Gehrlein teaches a mixing chamber for mixing an additive in an exhaust system comprising a swirling body (20) with a plurality of second openings (22), with blades or vanes provided at the openings (22) to generate a swirl around the swirling body (20) axis (K2) (Gehrlein, Column 5, Lines 4-15, Figures 2 and 5-7). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Petry so that the plurality of second openings are mounted with swirling components as is taught by Gehrlein as well known in the art as an alternative to only having openings. Therefore, it would have been obvious to substitute the openings with swirling components to the openings of Zhang/Petry. 

    PNG
    media_image1.png
    463
    439
    media_image1.png
    Greyscale

Figure 1:Annotated Figure 2 of Petry
Regarding Claim 2
Zhang, Petry, and Gehrlein teach the system as rejected in Claim 1 above. Petry further discloses that the swirling body (10) is a swirling cone (10), and the axial gap between the smaller end of the swirling cone (10) and the mounting seat forms the first axial gap area (Petry, Figure 1). 

Regarding Claim 3
Zhang, Petry, and Gehrlein teach the system as rejected in Claim 1 above. Petry further discloses that the rib (29) extends in the axial direction to partially overlap with the side wall of the swirling body (10) in the axial direction (Petry, Figures 1-2).

Regarding Claim 7
Zhang, Petry, and Gehrlein teach the system as rejected in Claim 1 above. Zhang further discloses that the shell is cylindrical, and the side wall of the shell has the first opening (O1, annotated Figure 1 of Zhang below), and one bottom surface of the shell (S1, annotated Figure 1 of Zhang below) is the inlet of the mixer, and the other bottom surface of the shell (S2, annotated Figure 1 of Zhang below) is the outlet, and a partition (12) is arranged inside the shell to separate the two bottom surfaces of the shell, and the partition has a fourth opening (28), and the other end (26) of the swirling body (22) is installed on the fourth opening (28) (Zhang, annotated Figure 1 below). 

    PNG
    media_image2.png
    473
    676
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 1 of Zhang

Regarding Claim 8
Zhang, Petry, and Gehrlein teach the system as rejected in Claims 1 and 7 above. Zhang further discloses that the partition (12) comprises a first section (S1, annotated portion of Figure 7 of Zhang below), a second section (S2, annotated portion of Figure 7 of Zhang below), and a third section (S3, annotated portion of Figure 7 of Zhang below) connected in sequence, and the second section (S2) has the fourth opening (28), and the first section (S1) extends from its one end on the side wall of the shell to its the other end connected to the second section (S2), and the third section (S3) extends from its one end on the second section (S2) to its the other end on the side wall of the shell (Zhang, annotated portion of Figure 7 below). 

    PNG
    media_image3.png
    340
    400
    media_image3.png
    Greyscale

Figure 3: Annotated Portion of Figure 7 of Zhang

Regarding Claim 9
Zhang discloses an exhaust system, comprising: a mixer and a doser, wherein the mixer comprises: a shell (18), defining a first space (Zhang, Figure 1), wherein the shell (18) has a first opening (in wall (14)); a mounting seat (to fix (22)), mounted on the first opening (in wall (14)), for mounting a doser [while not shown in Figures, (22) is a reductant-introducing conduit and therefore must be provided with a doser (Zhang, [0028], Figure 1]; a swirling body (22), located in the first space (Zhang, Figure 1), wherein the swirling body (22) defines a mixing chamber (inside (22)), and the side wall of the swirling body (22) has a plurality of second openings (24) distributed along the circumferential direction (Zhang, Figure 1), and wherein the doser is mounted on the mounting seat, and is able to spray a reducing agent solution through the one end of the swirling body (22) into the mixing chamber (inside (22)) (Zhang, Figure 1). 
However, Zhang does not disclose an axial gap between one end of the swirling body and the mounting seat, forming a first axial gap area, and a rib that encloses the first axial gap area in the circumferential direction. Petry teaches a mixer with a doser (2) and a swirling body (10) with a mixing chamber (inside (10)), with an axial gap (15) between one end of the swirling body (10) (wherein the swirling body (10) is a swirling cone (10)) and the mounted seat, forming a first axial gap area (Petry, Figure 2), and a rib (R, annotated Figure 2 of Petry above) that encloses the first axial gap area in the circumferential direction (Petry, annotated Figure 2 of Petry above). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang to include an axial gap between one end of the swirling body and the mounting seat, forming a first axial gap area, and a rib that encloses the first axial gap area in the circumferential direction as is taught by Petry as being well known in the art as a means of introducing reducing agent to a mixer. Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zhang so that there is an axial gap between one end of the swirling body and the mounting seat, forming a first axial gap area, and a rib that encloses the first axial gap area in the circumferential direction. One having ordinary skill in the art before the effective filing date of the claimed invention would have further been motivated to modify Zhang such that the swirling body is a swirling cone as is taught by Petry as being well known in the art in order to yield a flow of exhaust gas/reactant that is as uniform as possible.
However, Zhang and Petry does not teach that the plurality of second openings are mounted with swirling components. Gehrlein teaches a mixing chamber for mixing an additive in an exhaust system comprising a swirling body (20) with a plurality of second openings (22), with blades or vanes provided at the openings (22) to generate a swirl around the swirling body (20) axis (K2) (Gehrlein, Column 5, Lines 4-15, Figures 2 and 5-7). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zhang/Petry so that the plurality of second openings are mounted with swirling components as is taught by Gehrlein as well known in the art as an alternative to only having openings. Therefore, it would have been obvious to substitute the openings with swirling components to the openings of Zhang/Petry. 

Regarding Claim 10
Zhang, Petry, and Gehrlein teach the system as rejected in Claim 9 above. Petry further discloses that the swirling body (10) is a swirling cone (10), and the axial gap between the smaller end of the swirling cone (10) and the mounting seat forms the first axial gap area (Petry, Figure 1). 

Regarding Claim 11
Zhang, Petry, and Gehrlein teach the system as rejected in Claim 9 above. Petry further discloses that the rib (29) extends in the axial direction to partially overlap with the side wall of the swirling body (10) in the axial direction (Petry, Figures 1-2).

Regarding Claim 15
Zhang, Petry, and Gehrlein teach the system as rejected in Claim 9 above. Zhang further discloses that the shell is cylindrical, and the side wall of the shell has the first opening (O1, annotated Figure 1 of Zhang above), and one bottom surface of the shell (S1, annotated Figure 1 of Zhang above) is the inlet of the mixer, and the other bottom surface of the shell (S2, annotated Figure 1 of Zhang above) is the outlet, and a partition (12) is arranged inside the shell to separate the two bottom surfaces of the shell, and the partition has a fourth opening (28), and the other end (26) of the swirling body (22) is installed on the fourth opening (28) (Zhang, annotated Figure 1 above). 

Regarding Claim 16
Zhang, Petry, and Gehrlein teach the system as rejected in Claims 9 and 15 above. Zhang further discloses that the partition (12) comprises a first section (S1, annotated portion of Figure 7 of Zhang above), a second section (S2, annotated portion of Figure 7 of Zhang above), and a third section (S3, annotated portion of Figure 7 of Zhang above) connected in sequence, and the second section (S2) has the fourth opening (28), and the first section (S1) extends from its one end on the side wall of the shell to its the other end connected to the second section (S2), and the third section (S3) extends from its one end on the second section (S2) to its the other end on the side wall of the shell (Zhang, annotated portion of Figure 7 above). 

Regarding Claim 17
Zhang, Petry, and Gehrlein teach the system as rejected in Claim 9 above. Zhang further discloses that the reductant is urea (Zhang, [0028]). 

11.	Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 2010/0005790, in view of Petry, US 2015/0135683, in view of Gehrlein et al., US 10,208,645, and further in view of Kumagai, EP 3179227 A1. 

Regarding Claim 6
Zhang, Petry, and Gehrlein teach the system as rejected in Claim 1 above. Gehrlein further teaches that the number of the plurality of second openings (22) is 6-12 and each of the plurality of second openings (22) is correspondingly provided with the swirling vane plurality of second openings (22) (Gehrlein, Column 5, Lines 4-15, Figures 2 and 5-7). However, Zhang, Petry, and Gehrlein do not teach that the exhaust gas flow rate of each second opening is equal, and the exhaust gas flow rate of the first axial gap area is less than 25% of the exhaust gas flow rate of a single exhaust gas opening. Kumagai teaches that altering the size of an opening  results in a change in flow rate, such as when the diameter is large the flow rate is small and when the diameter is smaller the flow rate is larger (Kumagai, [0010]-[0012]). Accordingly, because changing the diameter of an opening achieve the recognized result of a change in flow rate, modifying the opening diameter is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the system of Zhang, Petry, and Gehrlein such that the exhaust gas flow rate of each second opening is equal, and the exhaust gas flow rate of the first axial gap area is less than 25% of the exhaust gas flow rate of a single exhaust gas opening, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 14
Zhang, Petry, and Gehrlein teach the system as rejected in Claim 9 above. Gehrlein further teaches that the number of the plurality of second openings (22) is 6-12 and each of the plurality of second openings (22) is correspondingly provided with the swirling vane plurality of second openings (22) (Gehrlein, Column 5, Lines 4-15, Figures 2 and 5-7). However, Zhang, Petry, and Gehrlein do not teach that the exhaust gas flow rate of each second opening is equal, and the exhaust gas flow rate of the first axial gap area is less than 25% of the exhaust gas flow rate of a single exhaust gas opening. Kumagai teaches that altering the size of an opening  results in a change in flow rate, such as when the diameter is large the flow rate is small and when the diameter is smaller the flow rate is larger (Kumagai, [0010]-[0012]). Accordingly, because changing the diameter of an opening achieve the recognized result of a change in flow rate, modifying the opening diameter is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the system of Zhang, Petry, and Gehrlein such that the exhaust gas flow rate of each second opening is equal, and the exhaust gas flow rate of the first axial gap area is less than 25% of the exhaust gas flow rate of a single exhaust gas opening, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.

Allowable Subject Matter
12.	The following is a statement of reasons for the indication of allowable subject matter: 
In the mixer of claim 5, the inclusion of: 
“the rib comprises a first rib and a second rib” and 
“the second rib is arranged on the radial gap between the third opening and the swirling body” was not found. 

In the exhaust system of claim 13, the inclusion of: 
“the rib comprises a first rib and a second rib” and 
“the second rib is arranged on the radial gap between the third opening and the swirling body” was not found. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Rohde et al. (US 10,787,946) – Dosing Mixer
- Wang (US 2020/0217233) – Mixing Device

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746